Citation Nr: 0814670	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus. 

4.  Entitlement to an increased rating for evaluation of post 
traumatic osteoarthritis with patellofemoral disease of right 
knee in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

A May 2002 rating decision, in part, denied service 
connection for a left knee disability, hearing loss and 
tinnitus.  An August 2006 rating decision denied the 
veteran's claim for a rating higher than 20 percent for his 
service-connected right knee disability.

The veteran provided testimony in support of his appeal at a 
hearing before the undersigned at the RO in July 2003.  A 
transcript of the hearing has been associated with his claims 
folder.

The Board remanded the appeal in April 2004 for additional 
development.  

In June 2005, the Board granted a motion to advance this 
appeal on its docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

In a June 2005 decision, the Board denied the veteran's 
claims for service connection for a left knee disability, a 
bilateral upper leg disability, a back disability, bilateral 
hearing loss and tinnitus; the Board also determined that it 
did not have jurisdiction over a claim for increased rating 
for a right knee disability. 

In a memorandum decision issued in November 2007, the United 
States Court of Appeals for Veterans Claims (CAVC) affirmed 
the decisions regarding jurisdiction over the claim for 
increased rating for the right knee disability, entitlement 
to service connection for a bilateral upper leg disability 
and entitlement to service connection for a back disability.  
The CAVC also vacated the Board decision regarding the left 
knee, bilateral hearing loss and tinnitus claims and remanded 
theses matters to the Board.

While the appeal was pending at the CAVC, the veteran 
perfected an appeal with regard to the issue of entitlement 
to an increased rating for the right knee disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2007 substantive appeal regarding the increased 
rating for a right knee disability issue, the veteran 
indicated that he desired a hearing at a local VA office 
before a member or members of the Board.  He has not yet been 
afforded a hearing on this issue.  He is entitled to such a 
hearing.  38 C.F.R. § 20.700(a) (2007).

To date, the veteran has not been afforded this hearing as 
one has not been scheduled.  The veteran's hearing request 
therefore remains pending. 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Regarding the veteran's left knee claim, medical records and 
the veteran's report of current left knee symptoms provide 
competent evidence of a current left knee condition.  Service 
medical records demonstrate a strain of the right knee in 
March 1964 that was sustained in service.  However, there are 
no complaints or treatments related to a left knee condition 
in service. 

The veteran underwent a VA examination for his knees in March 
2001.  The examiner concluded that the veteran's bilateral 
knee symptoms were probably likely due to his in-service 
problems which began in 1964.  However, the examiner did not 
have access to the claims folder, and relied on the veteran's 
report that the 1964 injury involved both knees, whereas the 
service treatment records report that the injury only 
involved the right knee.  An examination is needed that is a 
product of the review of the entire record, including the 
veteran's reports and the service treatment record.

The veteran underwent subsequent VA examinations in April 
2003, August 2005 and May 2006.  However, the VA examiners 
did not give an opinion as to the etiology of the veteran's 
left knee condition.

Regarding the veteran's hearing loss and tinnitus claims, the 
CAVC decision directed that the veteran be afforded new 
examinations.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the veteran for a 
hearing before a Veterans Law Judge 
regarding his claim for an increased 
rating for post traumatic osteoarthritis 
with patellofemoral disease of right 
knee. 

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a left knee disability related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should acknowledge such review.  
After completion of the examination and 
review of the record, the examiner should 
answer the following questions: 1) does 
the veteran have a current left knee 
disability? 2) If the veteran is found to 
have a current left knee disability, is 
it at least as likely as not (50 percent 
or greater probability) that the current 
left knee disability had its onset in 
service or is the result of a disease or 
injury in service?  

3.  The veteran should be afforded an 
audiology examination in order to 
determine whether he has a hearing loss 
disability or tinnitus, and if so, the 
etiology of the disabilities.

The examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current hearing loss disability had its 
onset in service, or is otherwise the 
result of a disease or injury in service 
(including noise exposure).

If current tinnitus is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current tinnitus had its onset in 
service, or is otherwise the result of a 
disease or injury in service (including 
noise exposure).  The examiner should 
provide a rationale for all opinions. 

4.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

